Citation Nr: 0531083	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  96-42 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for multiple sclerosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from November 1962 to January 
1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

The veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in December 1998.  A 
transcript of the hearing has been associated with the claims 
file.

In May 1999, the Board remanded the case for additional 
development.  In March 2004, the Board remanded the case for 
compliance with the Veterans Claims Assistance Act of 2000.


FINDINGS OF FACT

The veteran's multiple sclerosis was not present during 
service or within seven years after his separation from 
service.  MS is not attributable to service.


CONCLUSION OF LAW

Multiple sclerosis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.309, 3.307 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for multiple sclerosis.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision, the statement of the 
case (SOC) and the supplemental statement of the case (SSOC) 
informed the appellant of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as VCAA 
letters of March 2004 and February 2005 explained the 
evidence necessary to establish entitlement.  In addition, 
the letter described what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO also supplied the appellant with the 
applicable regulations in the SSOCs issued in May 2000 and 
October 2004.  The basic elements for establishing service 
connection and for evaluating hearing loss have remained 
unchanged despite the changes in the VCAA.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board notes that 
although the VCAA letters did not predate the opinion, they 
were issued as a result of the Board's remand of March 2004 
and the veteran was provided with sufficient time to submit 
the evidence requested.  Any pre-existing errors regarding 
VCAA were cured by the Board's prior remand. 

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the 
veteran was informed of the evidence needed to substantiate 
his claim in the March 2004 letter and was asked that "[i]f 
there is any other evidence or information that you think 
will support your claim, please let [the RO] know."  Thus 
the Board finds that the letter as a whole complied with the 
requirements and that each of the four content requirements 
of a VCAA notice has been fully satisfied.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's service 
medical records.  The veteran was afforded a Travel Board 
hearing.  Private and outpatient medical records have been 
associated with the file.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the claim.  
The Board finds that the evidence of record provides 
sufficient information to adequately evaluate the claim.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.

Legal Criteria

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131.  If multiple 
sclerosis is manifest to a compensable degree within seven 
years after separation from active service, the disorder may 
be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under Sec. 3.307) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

Factual Background

An entrance examination of November 1962 notes that the 
veteran failed a color vision test, DEV 5/18.  Visual acuity 
was 20/20.  The accompanying report of medical history notes 
that the veteran reported that he suffered from leg cramps.  
In November 1963, a service department examination disclosed 
that the spine, lower extremities and neurological systems 
were normal.  His eyes were normal.  Visual acuity was 20/20 
in each eye and the field of vision was normal.  In December 
1966, an examination was conducted for release purposes.  The 
spine, lower extremities, neurological system and eye were 
normal.  Visual acuity was 15/15 in each eye and he passed 
the color vision test.

There are no medical records from within the seven year 
presumptive period after service containing a diagnosis of 
multiple sclerosis. 

Optometry records of 1992 note that the veteran complained of 
blurred vision for some years.

Private medical records of June 1992 note that the veteran 
sought treatment for right leg muscle spasms.  He reported a 
history of increased pain in the right lower extremity.  
Physical therapy records of June 1992 note that the veteran 
suffered from right lower extremity cramping, pain and spasms 
since November 1991. 

Private medical records of October 1992 report that the 
veteran complained of pain in the right lower extremity and 
dragging of the right leg since December 1991.  

Private medical records from January 1993 note treatment for 
weakness of sight in the right eye in October 1981, symptoms 
of right foot dragging in December 1991, weakness and pain in 
the right leg in April 1992, some hearing problems in the 
right ear from 1981 through 1993, and lower back pain on the 
right side from December 1991 through 1993.  Visual acuity 
was noted as 20/200 and 20/40.

Private medical records of January 12, 1993 note a one year 
history of right leg dragging, followed by pain and weakness 
in the right leg.  Decreased vision since 1981 was noted.  
Records of January 14, 1993 note the veteran reported a ten 
year history of right eye blurred vision.  

A medical report from Kaiser Permanente dated in January 1993 
note the veteran's chief complaint to be a gradual 
progressive weakness in the right lower extremity since 
December 1991.  A diagnosis of multiple sclerosis was noted.  

Private medical records of April 1993 note that the veteran 
complained of multiple sclerosis symptoms since October 1992.  

Outpatient medical records from September 1995 note the 
veteran had a 30 year history of MS that was gradually 
progressive until 6 months before when it progressed rapidly.

Outpatient medical records of December 1995 note a history of 
right eye blurriness for the past 20 years followed by right 
leg weakness in 1992.

At the Travel Board hearing held in December 1998, the 
veteran testified that he had his first symptoms of MS while 
in service in 1964 when he was noted to be color blind.  
Thereafter, he did not experience any symptoms until about 10 
to 15 years later when he became blind in one eye.

In a February 1999 letter Dr. F, the veteran's private 
physician since 1998, noted that the veteran was diagnosed 
with MS in 1964 when he presented optic neuropathy.  He 
further noted that the veteran appeared to have failed a 
color vision test at the time of entry into service in 1962 
as well as having reported that he suffered from leg cramps 
in 1952.  In the doctor's opinion he stated, "it appears 
that [the veteran] may have been suffering from symptoms 
related to demylinating central nervous system disease even 
prior to 1964 when he was apparently diagnosed with multiple 
sclerosis.  Certainly dyschromatopsia is a frequent finding 
in patient's with history of optic neuritis and theoretically 
patient's leg cramps could have an etiological basis related 
to spasticity.  Again a finding in patients with multiple 
sclerosis."  

In May 1999 the Board remanded the case seeking clarification 
of Dr. F's assertion of an MS diagnosis in 1964.

A May 1999 letter from Dr. F. contained essentially the same 
information as the February 1999 letter except for a change 
of a diagnosis of MS in 1993 instead of 1964.

In an April 2000 letter, Dr. F. stated that the veteran was 
diagnosed with MS in 1993, but that the records revealed he 
had symptoms consistent with MS as far back as the early 
1960's, when he noted problems with color blindness.

In January 2003, a Veteran's Health Administration 
independent medical opinion was sought as to whether the 
veteran exhibited MS symptoms in the 1960s and to provide an 
opinion with reasons as to whether he would agree or disagree 
with Dr. F's assessment that the symptoms in the 1960s were 
MS.  

In a March 2003 letter, Dr. M., a neurologist, stated that 
the veteran did not exhibit enough symptoms of MS in 1962 to 
allow for a diagnosis of MS at that point.  In an Addendum, 
Dr. M noted that he could not comment on the color vision 
test results of 1962 since vision acuity was 20/20 and there 
was no medical impression given by the examining physician.  
He further noted that the leg cramps may have existed for 
many reasons and were not necessarily indicative of 
spasticity, but that you would need hyperreflexia, clonus, or 
Babinski signs and those were not recorded.  He further noted 
that there were no medical records to review of symptoms or 
signs of any illness between 1962 and a time seven years 
after 1967.  With regards to Dr. F's opinion, he stated that 
there were no records submitted to support his assertions, 
and that the records show an onset of December 1991 with a 
final diagnosis in 1993.  He concluded by stating that: "I 
do not believe there is any medical evidence to establish the 
diagnosis of M.S. from 1962 information."

Lay statements form the veteran's family and friends received 
in March 2005 describe that the veteran started having 
problems with his right leg in the 1960s while in service.  
The letters describe episodes of tripping, or of his right 
leg giving out.  The veteran's former spouse reported that 
starting around 1972, the veteran started wearing out the toe 
of the sole in his right jogging shoe.  

In a February 2005 letter, the veteran reported that he 
started to walk differently after his basic training and that 
he suffered from muscle spasms in his right leg during 
service.  He noted that in 1970 he started to wear the toe of 
his right jogging shoe and that in 1973, he started having 
problems with his right ear with wax filling up.  He reported 
that he started having problems with blurred vision in 1975.

In a February 2005 letter, Dr. G., a neurologist at the 
Spinal Cord Injury and Disorders Health Care Group, noted 
that the veteran clearly exhibited symptoms of MS while he 
was on active duty.  He noted that the veteran failed the 
color vision test in 1962 which is a symptom shown to be 
associated with MS.  He also noted that the veteran reported 
that he experienced intermittent tingling in the right leg 
greater than the left and color blindness in the right eye.  
Furthermore, he noted the veteran started to suffer problems 
in motor coordination shortly after induction in service 
which slowly progressed until 1975 when he suddenly develop 
blurred vision.  A diagnosis of MS was done in 1993.  Dr. G. 
went on to opine that: "Primary progressive Multiple 
Sclerosis is an atypical presentation and often diagnosed 
late in the course of the illness.  [The veteran] clearly now 
has an established diagnosis of Multiple Sclerosis.  He has 
documentation of physical findings during his military 
service that are known to be attributable to Multiple 
Sclerosis.  These facts clearly demonstrate that [the 
veteran] was suffering from this progressive disease while he 
was serving in the United Stated Navy, in spite of the 
failure of the medical profession to make a diagnosis at that 
time."  

Analysis

The Board notes that under Diagnostic Code 8018, the minimum 
rating for multiple sclerosis is 30 percent.  Therefore, if 
the presence of multiple sclerosis were to be demonstrated 
within seven years of service, then the Board could conclude 
that the disorder was manifest to a compensable degree within 
that period.  The Board finds, however, that the 
preponderance of the evidence weighs against the claim.

The most probative and most credible evidence shows that 
multiple sclerosis was not present during service and was not 
manifest within seven years after his separation from 
service.  Although the veteran now states that he began to 
experience weakness of the right leg during service and that 
he began dragging his right leg in service and that the 
symptoms continued thereafter, the earliest medical records 
which could be obtained indicate that there was an onset of 
weakness of the left leg in December 1991 which led to the 
examinations that ultimately provided the diagnosis of MS in 
1993.  In this regard, the Board notes that treatment records 
from Kaiser Permanente dated from January 1992 through April 
1993 show an inception of symptoms of weakness of the right 
leg of December 1991.  Nowhere in the medical records during 
the testings for MS did the veteran provide a history of 
symptomatology dating back to his time in service.  The Board 
believes that this contemporaneous medical record which 
contains a history given for the purpose of obtaining medical 
treatment is much more reliable than the veteran's assertions 
and those of other lay evidence presented many years later. 

The Board further notes that the record contains conflicting 
medical opinions.  A VHA neurologist opined that the 
symptomatology exhibited in 1962, namely color blindness and 
leg cramps, was not sufficient to render a diagnosis of MS in 
1962.  Furthermore, he noted that there were no medical 
records of symptomatology related to MS during service or for 
the seven year presumptive period after separation in 1967.

There are two medical opinions from private physicians which 
state that the symptomatology exhibited in 1962 were signs of 
MS.  Dr. F stated in his letter of May 1999 that the veteran 
may have been suffering from symptoms related to MS in 1962 
and that the leg cramps could have an etiological basis 
related to spasticity which is common in patients with MS.  
With regards to this opinion, the Board notes that Dr. F's 
opinion is not definite but rather qualified as a 
possibility.  Furthermore, Dr. F. does not provide a factual 
basis for his assertion and admits that he was not able to 
review the extensive diagnostic testing records from Kaiser 
Permanente which led to the diagnosis of MS.  Therefore, the 
Board does not find this opinion reliable.  The Board also 
notes that in April 2000, Dr. F. submitted a letter where he 
stated that although the veteran was diagnosed with MS in 
1993, a review of the records showed he exhibited symptoms 
consistent with MS as early as the 1960s when he exhibited 
problems with color vision.  However, the Board notes that 
this letter was Dr. F's third attempt at trying to provide an 
opinion regarding inception of the veteran's MS in service.  
Although the doctor is more definite in his opinion in this 
letter, he provides no explanation or points to any evidence 
as to why he was now certain that the 1960s symptoms were 
related to MS as where before he had stated that it was only 
a possibility.  Therefore, the Board finds that this opinion 
is unreliable.

In February 1999 Dr. F. reported MS was diagnosed in 1964.  
The statement is unsupported, incorrect and significantly 
lessens the probative value of any opinion advanced by Dr. F.  
If the opinion is based upon statements made by the veteran 
the Board notes that the veteran has advanced incorrect and 
conflicting information rendering him not credible and 
medical opinions based upon incorrect information are 
accorded lessened probative value.  

The Board notes Dr. G's opinion that the veteran started 
exhibiting MS symptoms while in service which slowly 
progressed until the diagnosis in 1993.  However, the Board 
notes that Dr. G's opinion relies heavily on the history 
provided by the veteran and the assertions from friends and 
family in the lay statements.  The Board recognizes that the 
veteran is competent to state that he had coordination 
problems, and occasional difficulty with his balance.  
However, the treatment records associated with the claims 
file consistently relate a history provided by the veteran of 
an onset of weakness of the lower extremities starting in 
1991.  The Board finds the history provided at the time of 
treatment to be more reliable than the veteran's current 
statements relating onset to service, including a reported 
in-service diagnosis.  The earliest competent evidence of 
record to which Dr. G makes reference is the veteran's 
blurred vision which he states had an onset in 1975.  
Although it is not clear from the treatment records as to 
when the veteran reported his blurred vision started, the 
earliest reported date would be 1975.  This is past the 7 
year presumptive period.  Although Dr. G is certain in his 
opinion that he exhibited symptoms of MS during service, his 
opinion relies mainly on an unreliable history provided by 
the veteran and not on competent evidence of record.  

The Board concludes that the opinion of the VHA is more 
probative than the private medical opinions.  The private 
opinions are based upon an unreliable medical history.  The 
VHA opinion is supported by contemporaneous records including 
normal neurologic and eye examinations in 963 and December 
1966 and initial post-service treatment records reflecting 
recent rather than a remote onset.  

In sum, the more probative evidence shows that the earliest 
onset of symptoms clearly associated with MS were reported by 
the past the presumptive period of 7 years.  Although the 
veteran failed a color vision test on entrance examination, 
the evidence of record is negative for any symptoms 
associated with MS during service and until more than 7 years 
after separation.  Accordingly, the Board concludes that 
multiple sclerosis was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.


ORDER

Service connection for multiple sclerosis is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


